Citation Nr: 9930399	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
tumor, forehead and right eye (xanthogranuloma) to include as 
due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss, to include as due to herbicide exposure. 

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, to include as due to herbicide 
exposure.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision rendered 
by the Department of Veteran Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied the veteran's 
request to reopen his claims of service connection for 
xanthogranuloma, left ear hearing loss, a psychiatric 
disorder, and rheumatoid arthritis, including as claimed on 
basis of exposure to Agent Orange.

The Board observes that the veteran withdrew his request for 
a Travel Board hearing in August 1998.  The Board also notes 
that, included in his November 1997 Appeal to the Board of 
Veterans' Appeals (VA Form 9), is a new claim of entitlement 
to Erdhiem Chester disease, specifically for the lesions that 
appear on his chest.  This issue is hereby referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  An unappealed May 1991 rating decision denied claims of 
entitlement to service connection for a left ear hearing loss 
and for rheumatoid arthritis, and a March 1994 rating 
decision denied service connection for those disorders as due 
to herbicide exposure.
2.  An unappealed RO rating decision in July 1996 denied the 
veteran's request to reopen claims of entitlement to service 
connection for xanthogranuloma and for a psychiatric 
disorder, to include as due to herbicide exposure.

3.  The evidence associated with the claims file subsequent 
to the May 1991 and March 1994 rating decision as to the 
claims of service connection for left ear hearing loss and 
rheumatoid arthritis and since the July 1996 rating decision 
as to the claim for service connection for xanthogranuloma 
does not bear directly and substantially upon the issues at 
hand, is cumulative or redundant of evidence previously 
submitted, and is not so significant that it must be 
considered in order to fairly decide the merits of those 
claims. 

4.  The evidence associated with the record since the July 
1996 rating decision denying service connection for a 
psychiatric disorder bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a psychiatric 
disorder.  

5.  There is no competent medical evidence of a nexus or link 
between the veteran's current psychiatric disorder and 
service.


CONCLUSIONS OF LAW

1.  The May 1991 and March 1994 rating decisions are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1999). 

2.  The July 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1999). 

3.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
xanthogranuloma, left ear hearing loss, and rheumatoid 
arthritis, to include as due to herbicide exposure, and these 
claims are not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  New and material evidence since the July 1996 rating 
decision having been received as the issue of service 
connection for a psychiatric disorder, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

5.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes at the outset that a May 1991 rating 
decision, in pertinent part, denied entitlement to service 
connection for xanthogranuloma, left ear hearing loss, a 
psychiatric disorder, and rheumatoid arthritis, deferring 
adjudication of the portion of the claim that each disorder 
was due to herbicide exposure.  In July 1991, service 
connection was granted for right ear hearing loss, but denial 
of service connection for left ear hearing loss was 
continued.  In March 1994, the RO denied service connection 
for xanthogranuloma, left ear hearing loss, a psychiatric 
disorder, and rheumatoid arthritis as claimed on the basis of 
exposure to herbicide.  A July 1996 rating decision denied 
the veteran's request to reopen claims of service connection 
for xanthogranuloma and a psychiatric disorder, to include as 
due to herbicide exposure.  The veteran did not file 
substantive appeals to any of these rating decisions.  
Therefore, these rating decisions became final.  38 U.S.C.A. 
§ 7105(c).  

In April 1997, the RO rendered a rating decision denying the 
veteran's request to reopen a claims for service connection 
for xanthogranuloma, left ear hearing loss, a psychiatric 
disorder, and rheumatoid arthritis, to include as due to 
herbicide exposure.  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995). .  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the March 1994 and July 1996 
rating decisions, with regard to the issues to which they are 
final decisions.

The relevant medical evidence of record at the time of the 
May 1991 and March 1994 rating decisions consisted of the 
following: service medical records (SMRs); an August 1986 VA 
examination report and accompanying radiology report; several 
private medical records from Diane E. Shafer, M.D., and from 
Jewish Hospital, for the period November 1986 to September 
1990; a February 1991 VA examination report and accompanying 
radiology reports; a March 1991 VA audiological evaluation 
report; and, a March 1991 treatment record of a visit to the 
eye clinic.

The relevant medical evidence associated with the claims file 
since the July 1996 rating decision is as follows: numerous 
VA and private treatment records addressing various ailments 
for the period October 1988 to May 1988; VA audiological 
evaluations dated in February 1991, October 1996, and June 
1998; a July 1996 pathology report, a July 1997 VA mental 
hygiene consultation report; VA aid and attendance 
examination reports dated in August 1997, February 1998, and 
May 1998; and, a May 1998 VA general medical examination 
report.  

I.  Requests to Reopen Claim for Service Connection, 
Xanthogranuloma, 
Left Ear Hearing Loss, and Rheumatoid Arthritis

After consideration of the above evidence, the Board 
concludes that, with regard to the veteran's claims for 
service connection for xanthogranuloma, left ear hearing 
loss, and rheumatoid arthritis, to include as due to 
herbicide exposure, its analysis need not go beyond the first 
step of the three-step analysis laid out in Hodge and its 
progeny, because, as explained below, no new and material 
evidence has been submitted to reopen these claims. 

As it is alleged by the veteran that the above mentioned 
ailments have been caused by exposure to herbicides, the 
Board points out that a veteran who served in Vietnam during 
the period January 9, 1962 through May 7, 1975, is presumed 
to have been exposed to certain herbicides, such as Agent 
Orange, if the veteran suffers from one of the presumptive 
diseases identified in statutory or regulatory provisions.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  See also McCartt v. West, 
12 Vet. App. 164 (1999).  The presumptive diseases include 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

Concerning the tumor afflicting the right eye and surrounding 
area, the Board notes that xanthogranuloma is not among the 
diseases which may be presumed related to exposure to 
herbicides.  There is no medical evidence of record, either 
old or new, showing that the condition affecting the 
retrobulbar right eye and surrounding tissues is a soft 
tissue sarcoma or other malignancy which may be presumed due 
to exposure to herbicides, nor has it otherwise been shown by 
medical evidence to be the result of exposure to herbicides.  

Indeed, the new medical evidence submitted since the July 
1996 rating decision, which includes several VA aid and 
attendance examination reports, a July 1996 VA pathology 
report, and numerous VA oncology and eye clinic treatment 
records, refer to xanthogranuloma in the area of the right 
eye as a necrobiotic xanthogranuloma with monoclonal 
gammopathy, and reflect that the veteran also had retrobulbar 
xanthogranuloma which was treated surgically.  For purposes 
of information only, and without reliance thereon, the Board 
notes that necrobiosis is swelling and distortion of collagen 
bundles in the dermis; xanthogranuloma is a nodular 
aggregation of mononuclear inflammatory cells and lipid-laden 
cells.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 716, 1101, 1858 
(27th ed. 1988).  None of the additional medical records 
associated with the record since the last final decision 
suggest that this condition is in any way related to the 
veteran's service.

Regarding the veteran's left ear hearing loss claim, the 
Board notes that the veteran was awarded a 100 percent 
disability rating for hearing loss, and was granted special 
monthly compensation based on total deafness, under a 
provision allowing such compensation when there is total 
deafness in one ear that is service-connected, and when there 
is nonservice-connected deafness in the other that was not 
due to the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) (1999).  In this case, the veteran is deaf in 
the right ear, and service connection has been granted for 
that hearing loss, as noted above.  Since, under this 
provision, the veteran has been awarded compensation for his 
paired organ (ear) disability as if both his right and left 
ear hearing loss were service-connected, the veteran's claim 
for service connection for left ear hearing loss is now 
essentially moot.  38 C.F.R. § 3.383(a).  In any event, the 
additional evidence since the last final rating decision as 
to service connection for left ear hearing loss is devoid of 
medical opinion relating current left ear hearing loss to the 
veteran's military service or any incident thereof, although 
the "new" evidence does reflect the veteran's current 
severe hearing loss.  

Turning to the issue of the veteran's rheumatoid arthritis 
claim, none of the medical evidence submitted since the March 
1994 rating decision includes a current medical diagnosis 
that the veteran has rheumatoid arthritis.  Indeed, a May 
1998 VA examination report stated that diagnostic and 
clinical test results revealed a negative rheumatoid factor.  
The additional evidence associated with the record since the 
last final denial of the claim is devoid of medical opinion 
relating any rheumatoid arthritis to the veteran's military 
service or any incident thereof 

Therefore, the new evidence, like the evidence available 
prior to the March 1994 and July 1996 rating decisions, does 
not show that the veteran's disabilities are in any way 
related to service.  Therefore, the newly received evidence 
is not material evidence as it does not directly or 
substantially bear upon the issue at hand, is essentially 
cumulative and redundant, and is otherwise not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  In the absence of 
new and material evidence, these claims cannot be reopened.   

The veteran's written statements contending that his 
disabilities were incurred in, or otherwise resulted from 
service, are duplicative of the contentions he was advancing 
at the time of the March 1994 and July 1996 rating decisions.  

In sum, the Board is unable to find that any of the newly 
received items of evidence can be considered new and material 
so as to reopen the veteran's claims for service connection 
for xanthogranuloma, left ear hearing loss, or rheumatoid 
arthritis.  The Board notes that the RO, in a supplemental 
statement of the case issued in February 1999, informed the 
veteran of the standard under which new and material evidence 
is reviewed.  The Board also hereby informs the veteran that 
in order to reopen and well-ground any of these claims, it is 
necessary to augment the record with competent medical 
evidence showing a link or nexus between the current 
disabilities - which must be shown to exist by medical 
evidence - and military service.  

II.  Psychiatric Disorder 

The relevant medical evidence associated with the claims file 
since the July 1996 rating decision consists of a July 1997 
VA mental hygiene consultation record stating that the 
veteran suffers from post-traumatic stress disorder (PTSD), 
depression, and discloses that the examiner assigned a global 
assessment of functioning score (GAF) of 50.   

As the above-summarized evidence bears directly and 
substantially upon the specific matter under consideration, is 
not cumulative or redundant of evidence previously submitted, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim for service 
connection for a psychiatric disorder is hereby reopened.  
38 C.F.R. § 3.156(a).  

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, if the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A review of the entire record shows that the only evidence 
relevant to the veteran's claim of service connection for a 
psychiatric disorder is a July 1997 VA mental hygiene 
consultation record.  While recording current diagnoses of 
PTSD and depression, this piece of evidence does not contain 
any discussion of how these diagnoses were arrived at, nor 
are they linked to any incident or onset in service.  In 
addition, the SMRs were devoid of any indication the veteran 
complained of, was treated for, or diagnosed with, a 
psychiatric disorder.  The Board further notes that the 
service medical records do not show that the veteran received 
any decoration or award related to combat.  The service 
medical records are devoid of any evidence that the veteran 
served in combat, nor has the veteran asserted that served in 
combat or experienced any stressor in service.  

The only evidence of record to support the veteran's claim of 
service connection for a psychiatric disorder is his written 
statements, in which he relates that his psychiatric 
disability began in the late 1980's.  However, as a matter of 
law, these statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence linking the veteran's currently 
diagnosed psychiatric disabilities to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim for 
service connection for a psychiatric disability well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

New and material evidence not having been received, the 
veteran's request to reopen his claim for service connection 
for xanthogranuloma, is denied. 

New and material evidence not having been received, the 
veteran's request to reopen his claim for service connection 
for left ear hearing loss is denied. 

New and material evidence not having been received, the 
veteran's request to reopen his claim for service connection 
for rheumatoid arthritis is denied. 

A well-grounded claim not having been submitted, service 
connection for a psychiatric disorder is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

